DETAILED ACTION
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an article used in a fitness activity that may be exposed to a virus, the article including a substrate having at least one contact surface, wherein the substrate includes an antiviral metal in an effective amount to reduce the life span of the virus, wherein the antiviral metal is at least partially exposed on the at least one contact surface of the substrate, classified in A01N 59/16.
II. Claims 12-16, drawn to an article used in a fitness activity that may be exposed to a virus, the article including a substrate having at least one contact surface, wherein the substrate includes an antiviral material within the at least one contact surface in an effective amount to reduce the life span of the virus contacting the at least one contact surface, classified in A01N 59/00.
III. Claims 17-19, drawn to an antiviral article used in a fitness activity, where the article may be exposed to a virus, the article comprising: a substrate having at least one contact surface, the substrate including at least one of a film containing an antiviral metal, a coating containing the antiviral metal, a matrix supporting the antiviral metal, and a fiber having the antiviral metal thereon attached to the at least one contact surface, wherein at least a portion of the antiviral metal is exposed on the at least one contact surface; wherein the antiviral metal includes at least one of a copper, a zinc, a silver and ionic forms thereof; and the substrate containing an effective amount of antiviral metal to reduce the lifespan of the virus contacting the at least one contact surface, classified in A01N 59/20.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II (or III) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed all have slightly different limitations which provide them with a different design. For example, Group I requires an antiviral metal whereas Group II does not whereas Group III requires a film and a fiber containing an antiviral metal.  As such, restriction is considered proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611